Case 1:18-cv-01178-RBJ Document 83 Filed 01/31/20 USDC Colorado Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Civil Action No. 1:18-cv-01178-RBJ

JEFFREY GONZALES,
       Plaintiff,
v.
UNIVERSITY OF COLORADO, through its
Board, THE REGENTS OF THE UNIVERSITY
OF COLORADO, a body corporate,
       Defendant.



                                  NOTICE OF APPEAL



       Notice is hereby given that Defendant University of Colorado in the above named

case, hereby appeals to the United States Court of Appeals for the Tenth Circuit from

the following: the Order on Motion in Limine entered in this action on the 5th day of

December 2019 (ECF 55), the Order denying Motion for Judgment as a Matter of Law,

entered in this action on the 22nd day of January, 2020 (ECF 79), and the Final

Judgment, entered in this action on the 22nd day of January, 2020 (ECF 80).


DATED: January 31, 2020             Respectfully submitted,

                                    s/ David P. Temple
                                    David P. Temple
                                    Hermine Kallman
                                    University of Colorado, Office of University Counsel
                                    1800 Grant Street, Suite 700
                                    Denver, CO 80203
                                    David.Temple@cu.edu
                                    Hermine.Kallman@cu.edu
                                    Attorneys for Defendant
Case 1:18-cv-01178-RBJ Document 83 Filed 01/31/20 USDC Colorado Page 2 of 2




                              CERTIFICATE OF SERVICE
       I hereby certify that on January 31, 2020, I electronically filed the foregoing with

the Court’s electronic filing system (CM/ECF) which will automatically cause notification

to be sent to the following counsel of record:


Charlotte N. Sweeney
Ariel B. DeFazio
Madeline A. Collison
Sweeney & Bechtold, LLC
650 S. Cherry Street, Suite 700
Denver, CO 80246
E-mail: cnsweeney@sweeneybechtold.com
E-mail: abdefazio@sweeneybechtold.com
E-mail: macollison@sweeneybechtold.com
Attorneys for Plaintiff

                                                        s/ Linda Ruth Carter
                                                        Linda Ruth Carter, Paralegal




                                             2
